Case 1:20-cv-00364-TFM-C Document 22 Filed 08/10/20 Page 1 of 2                      PageID #: 208




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

DAN-BUNKERING (AMERICAN) INC., :
et al.,                                :
                                       :
                 Plaintiffs,           :
                                       :
v.                                     :              CIVIL ACT. NO. 1:20-cv-364-TFM-C
                                       :
M/V GLOBAL ORION, her engines, tackle, :              FRCP 9(h)
apparel, etc., in rem,                 :              In Admiralty
                                       :
                 Defendant.            :

                                             ORDER

       Pending before the Court is Intervenor Entier USA, Inc.’s (“Entier”) Motion to Dismiss

With Prejudice. Doc. 18, filed August 5, 2020. Entier requests the Court dismiss with prejudice

its Verified Complaint in Intervention (Doc. 10) and deny as moot its Motion for Issuance of

Warrant of Arrest, In Rem (Doc. 11). Doc. 18. Entier does not indicate pursuant to which Federal

Rule of Civil Procedure it brings its motion to dismiss, but it is styled as a motion and signed by

only its counsel. Id. Therefore, the Court construes the motion as a motion to dismiss Entier’s

claims against Defendant M/V GLOBAL ORION (“the Vessel”) pursuant to Fed. R. Civ. P.

41(a)(2).1




1
  A request to dismiss an action requires a court order and dismissal by terms that the court
considers “proper” if Fed. R. Civ. P. 41(a)(1) does not apply. FED. R. CIV. P. 41(a)(2). Fed. R.
Civ. P. 41(a)(1)(A) allows for dismissal without a court order: (i) before the opposing party serves
either an answer or a motion for summary judgment; or (ii) if the joint stipulation of dismissal is
signed by all of the parties who have appeared. This matter involves multiple parties and Entier
requests the Court dismiss only its claims against the Vessel, and the notice is not signed by all of
the served parties. Thus, the Court finds it proper to construe Entier’s motion to dismiss as one
brought pursuant to Fed. R. Civ. P. 41(a)(2).

                                            Page 1 of 2
Case 1:20-cv-00364-TFM-C Document 22 Filed 08/10/20 Page 2 of 2                PageID #: 209




       Upon consideration of the motion (Doc. 18), it is ORDERED it is GRANTED. Entier’s

claims against the Vessel are DISMISSED with prejudice with each party to bear their own costs

and attorneys’ fees. The Motion for Issuance of Warrant of Arrest, In Rem (Doc. 11) is DENIED

as moot.

       DONE and ORDERED this 10th day of August 2020.

                                           /s/ Terry F. Moorer
                                           TERRY F. MOORER
                                           UNITED STATES DISTRICT JUDGE




                                         Page 2 of 2
